Citation Nr: 0307771	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for skin disability 
other than dermatitis of the right hand, to include skin 
cancer, claimed due to exposure to ionizing radiation.

2.  Entitlement to a rating in excess of 10 percent for 
dermatitis of the right hand.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound, right shoulder, Muscle 
Group I.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Chicago, 
Illinois.

The Board remanded the issues stated above in January 2003.  
In the Remand, the Board noted that a claim of entitlement to 
service connection for hearing loss was pending and advised 
the RO to take appropriate action on this claim.  It appears, 
however, that the RO has not done so.  Therefore, the Board 
finds it necessary to bring the claim to the attention of the 
RO again.


REMAND

The United States Court of Appeals for Veterans Claims (the 
Court) held in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
that a remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.   In Stegall the Court also held 
that "where . . . the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id.  On this ground, the Board must remand 
this matter again.

In its January 2003 Remand, the Board observed that on the VA 
Form 9 that he filed in August 2002, the veteran requested a 
hearing at the RO before a member of the Board at the RO.  
The Board instructed the RO in the Remand to schedule the 
veteran for such a hearing.  It appears, however, from a 
letter that it sent the veteran in February 2003 that the RO 
scheduled him for a videoconference hearing instead.  There 
is no documentation in the claims file showing that the 
veteran modified his hearing request.  Therefore, the matter 
must be remanded again so that he may be given an opportunity 
to have the hearing that he requested in his VA Form 9.  If 
he indicates that he wishes to have another kind of hearing 
before the Board, to include a videoconference hearing, he 
should be provided with such instead.  However, any 
withdrawal of his August 2002 hearing request and any new 
hearing request should be documented in the claims file.  

In its January 2003 Remand, the Board observed that AMVETS, 
which had been representing the veteran, had submitted a 
memorandum in November 2001 purporting to withdraw from this 
role but later appeared to continue in the role by submitting 
a hearing memorandum.  The Board instructed the RO in the 
Remand to clarify the identity of any authorized 
representative of the veteran.  In a January 2003 memorandum, 
AMVETS clarified that the veteran and RO were notified in 
November 2002 that AMVETS would no longer represent him and 
he agreed.  Thus, while the veteran's former service 
organization has indicated that it is no longer his 
representative, he has not been given the opportunity to 
identify another representative.  In view of his August 2002 
statement on VA Form 9 that he was in the process of 
retaining an attorney, the RO should directly contact the 
veteran on this matter.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should directly contact the 
veteran and request that he sign and 
submit VA Form 21-22 identifying his 
representative, if any, or a written 
statement affirming that he has none.  A 
blank VA Form 21-22 should be included 
with the RO's letter, a copy of which 
should be placed in the claims file.  
Both a copy of the RO's letter to the 
veteran and any executed VA Form 21-22 or 
written statement received from him 
should be placed in the claims file.

2.  After obtaining the clarification 
requested above, the RO should schedule 
the veteran for a hearing before a 
traveling member of the Board (now 
designated Veterans Law Judge).  If, 
however, the veteran indicates that he 
wishes to have a videoconference hearing 
instead, the RO should schedule him for 
such a hearing.  Due written notice of 
the hearing should be provided by the RO.  
The RO should document all other 
communications to and from the veteran 
concerning a hearing.  

Thereafter, if appellate review is required, the 
case should be returned to the Board.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


